DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 2018/0208096 A1).
Consider claim 19.  Lai teaches a pivotable bracket assembly adapted to be coupled to a vehicle bed, the pivotable bracket assembly comprising:  a pivotable bracket movable between a stowed position (fig. 4) and an angled position (fig. 1), the pivotable bracket comprising:  a base (50) adapted to be coupled to the vehicle bed; a frame (100) pivotally coupled to the base and pivotable about a first transverse axis (see figs. 1 and 4); and a support (60) engaging the base and the frame; a slider movable between a retracted position (fig. 1) and an extended position (fig. 7), the slider comprising:  a track (102) coupled to the frame of the pivotable bracket; and a carrier (44) slidingly coupled to the track; and a container (upper surface of 110) coupled to the carrier of the slider.
Lai teaches that the support is pivotally coupled to the frame and slidingly engages the support, but does not explicitly teach that the support is pivotally coupled to the base and slidingly engages the frame via a roller.  Simpson teaches a support (24) which is pivotally coupled to a base (20) and slidingly engages a frame (22) via a roller (74).  It would have been obvious to a person having ordinary skill in the In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Consider claim 20.  Lai teaches that the support comprises a longitudinally-extending handle (graspable portion of 52) pivotable about a second transverse axis (at 30); and pivoting the handle about the second transverse axis provides torque to move the pivotable bracket from the stowed position to the angled position (see figs. 1 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2018/0208096 A1) in view of Simpson (US 2011/0194919 A1).
Consider claims 1 and 2.  Lai teaches a pivotable bracket assembly adapted to be coupled to a vehicle bed, the pivotable bracket assembly comprising:  a base (50) including a pair of substantially parallel longitudinally-extending rails (48), the base being adapted to be coupled to the vehicle bed; a frame (100) having a first fixed end (proximate 65) and a first free end (proximate 114), the first fixed end of the frame being pivotally coupled to the base and adapted to pivot about a first transverse axis (see figs. 1 and 4), the frame being adapted to receive a container (upon 100); a support (60) having a second fixed end (proximate 66) and a second free end (proximate 55), the second fixed end of the support being pivotally coupled to the frame and adapted to pivot about a second transverse axis 
Lai teaches that the support is pivotally coupled to the frame and slidingly engages the support, but does not explicitly teach that the support is pivotally coupled to the base and slidingly engages the frame via a roller.  Simpson teaches a support (24) which is pivotally coupled to a base (20) and slidingly engages a frame (22) via a roller (74).  It would have been obvious to a person having ordinary skill in the art to modify Lai’s support to be pivotally coupled to the base and slidingly engages the frame via a roller as taught by Simpson since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(A) and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Consider claim 3.  Lai teaches a lock (46 and associated pin, see paragraph [0052]) adapted to engage at least one of the support or the frame retain the pivotable bracket assembly in at least one of the stowed position or the angled position.
Consider claim 4.  Lai teaches that the lock comprises a pin (see paragraph [0052], line 2) coupled to the support; the pin is adapted to be received in a first aperture (46) in the base to retain the pivotable bracket assembly in the angled position; and the pin is adapted to be received in a second aperture (46) in the base to retain the pivotable bracket assembly in the stowed position.
Consider claim 6.  Lai teaches that the frame includes a pair of longitudinally-extending bars (102) and a pair of transversely-extending bars (114, 118); the pair of longitudinally-extending bars extends between the first fixed end and the first free end, the pair of longitudinally-extending bars extending substantially parallel to the pair of rails when the pivotable bracket assembly is in the stowed 
Consider claim 7.  Lai teaches that the support includes a transversely-extending shaft (proximate 30), a pair of longitudinally-extending bars (52), and a transversely-extending bar (56); the transversely-extending shaft is disposed at the second fixed end and pivotally coupled to the frame; the pair of longitudinally-extending bars extends between the second fixed end and the second free end, the pair of longitudinally-extending bars being coupled to the transversely-extending shaft; and the transversely-extending bar is disposed at the second free end, the transversely-extending bar being coupled to and extending between the pair of longitudinally-extending bars (see fig. 1).
Consider claim 8.  Lai teaches that the support further includes a longitudinally-extending handle (graspable portion of 52) coupled to the transversely-extending shaft and pivotable about the second transverse axis.
Consider claim 9.  Lai’s first free end is capable of being disposed closer to a rear end of the vehicle bed than the first fixed end (note that the vehicle is not positively recited as an element of the claimed pivotable bracket assembly).  See MPEP 2114 regarding functional limitations in apparatus claims and MPEP 2115 regarding article worked upon by an apparatus.
Consider claims 10 and 16.  Lai teaches a pivotable bracket assembly adapted to be coupled to a vehicle bed, the pivotable bracket assembly comprising:  a container (upper surface of 110); and a pivotable bracket comprising:  a base (50) including a pair of substantially parallel longitudinally-extending rails (48), the base being adapted to be coupled to the vehicle bed; a frame (100) having a first fixed end (proximate 65) and a first free end (proximate 114), the first fixed end of the frame being pivotally coupled to the base and adapted to pivot about a first transverse axis (see figs. 1 and 4), the frame being coupled to the container; a support (60) having a second fixed end (proximate 66) and a second free end (proximate 55), the second fixed end of the support being pivotally coupled to the 
Lai teaches that the support is pivotally coupled to the frame and slidingly engages the support, but does not explicitly teach that the support is pivotally coupled to the base and slidingly engages the frame via a roller.  Simpson teaches a support (24) which is pivotally coupled to a base (20) and slidingly engages a frame (22) via a roller (74) rotatably coupled to the support; and the roller travels along a surface of the frame when the pivotable bracket moves between a stowed position and an angled position (see figs. 7-10).  It would have been obvious to a person having ordinary skill in the art to modify Lai’s support to be pivotally coupled to the base and slidingly engages the frame via a roller as taught by Simpson since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(A) and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Consider claim 11.  Lai teaches a slider including a track (102) and a carrier (44), the track being coupled to the frame and the carrier being slidingly coupled to the track, the container being coupled to the carrier such that the slider is disposed between the frame and the container, wherein the slider is movable between a retracted position (fig. 1) and an extended position (fig. 7).
Consider claim 12.  Lai teaches that the slider is movable between the retracted position and the extended position independent of a position of the pivotable bracket (see figs. 1, 4, 7, and 10).
Consider claim 13.  Lai teaches that the slider further includes a lock (103, 112, and associated pins, see paragraph [0057]) adapted to retain the slider in at least one of the extended position and the retracted position.
Consider claim 17.  Lai teaches that the frame includes a pair of longitudinally-extending first bars (102) and a transversely-extending second bar (114); the pair of first bars being disposed substantially parallel to one another and extending between the first fixed end and the first free end, the pair of first bars extending substantially parallel to the pair of rails when the pivotable bracket is in the stowed position (see fig. 4); the second bar is coupled to and extending between the pair of first bars (see fig. 4); the support includes a transversely-extending shaft (proximate 30), a pair of longitudinally-extending third bars (52), and a transversely-extending fourth bar (56); the shaft is disposed at the second fixed end and pivotally coupled to the frame; the pair of third bars extend between the second fixed end and the second free end, the pair of third bars being coupled to the shaft; and the fourth bar being disposed at the second free end, the fourth bar being coupled to and extending between the pair of third bars (see fig. 1).
Consider claim 18.  Lai’s first free end is capable of being disposed closer to a rear end of the vehicle bed than the first fixed end (note that the vehicle is not positively recited as an element of the claimed pivotable bracket assembly).  See MPEP 2114 regarding functional limitations in apparatus claims and MPEP 2115 regarding article worked upon by an apparatus.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2018/0208096 A1) in view of Simpson (US 2011/0194919 A1) and Millsap (US 2017/0202147 A1).
Consider claim 5.  Lai teaches a manual jack (70) operatively connected to the base and one of the frame or the support, but Lai in view of Simpson does not explicitly teach a pair of gas struts as specifically claimed.  Millsap teaches that gas struts are well-known in the art (pneumatic actuators, see paragraph [0012]).  It would have been obvious to a person having ordinary skill in the art to modify the .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2018/0208096 A1) in view of Simpson (US 2011/0194919 A1) and Frank et al. (US 2012/0013093 A1), hereafter referred to as Frank.
Consider claims 14 and 15.  Lai in view of Simpson does not explicitly teach that the container includes a body and a door as specifically claimed.  Frank teaches a container (100) including a body (110, 120, 13, 131, and 140) and a door (160), the door being pivotally connected to the body at two locations (161).  It would have been obvious to a person having ordinary skill in the art to modify the pivotable bracket assembly with a container as taught by Frank in order to hold cargo which is sensitive to weather damage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various pivoting assemblies for vehicle beds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN SNELTING/Primary Examiner, Art Unit 3652